Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1, 3, 5-13 and 17-18  are objected to because of the following informalities:  
In Claim(s) 18 Line(s) 2, the phrase “claim 1 further comprising:”  omits a comma.  For the purpose of examination, the limitation will be read as “claim 1, further comprising:”.
In Claim(s) 1, 3, 5-13 and 17-18, reference characters are used in the claims for the corresponding elements in the detailed description and the drawings.  While the applicant is able to enclose these reference characters in parentheses, it is the examiner’s recommendation that the applicant may want to remove the reference characters to avoid any confusion with reference to the claimed elements.  See MPEP 608.01 (m) titled “Form of Claims”.
The examiner notes that the specification is replete with these errors and any occurrences not particularly pointed out are still subject to objection.
Appropriate correction is required.
		
	Claim Interpretation
The examiner wishes to point out to the applicant that Claim(s) 1, 3, 5-13 and 17-18 are directed towards a method and will be examined under such conditions.  The use of “adapted”, “wherein”, and “whereby” clauses as well as contingent limitations are given patentable weight only to the extent that the steps employed give meaning and purpose to the manipulative steps, narrow the meaning, change the substance of the invention, or perform an essential function.  See MPEP 2111.04, 2112.02, and 2116.01. 
	
Claim Rejections - 35 USC § 112
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 9 and 13 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 9 and 13 are rejected because the limitations for the following claims are vague and indefinite because they are ambiguous and unclear to a skilled artisan; therefore, the following limitations do not clearly and precisely define the metes and bounds of the claimed invention.  See MPEP 2173.02 titled “Determining Whether Claim Language is Definite”.
In Claim(s) 9 Line(s) 1-2, the phrase “the method according to,”  does not have a dependency on a previous claim.  The examiner is unsure if the applicant intends for claim 9 to be an independent claim or dependent on claim 1 or any other claim. For the purpose of examination, the limitation will be read as “the method according to claim 1,” as is consistent with the immediate specification, Page(s) 4 Paragraph(s) 2.
In Claim 13 Line(s) 2, the limitation “the first or second component is a portion of a human body” is vague and indefinite because one of ordinary skill in the art is not able to establish the scope of the claim limitation.  This is not an issue of breadth because the specification states that the material the first and second component is made of is a “light-sensitive resin in a liquid or pasty state” (Page(s) 1 Paragraph(s) 6).  Instead, this limitation rises to the level of indefiniteness because it is unclear if the applicant is claiming that the resin used is meant to be surgically integrated into the body or is composed of a material that is a biological material.  For the purpose of examination, the limitation will read as “a light-sensitive resin in a liquid or a pasty state” as is supported by the specification (Page(s) 1 Paragraph(s) 6).
Appropriate correction is required. 

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-10, 13, and 18 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by EL-SIBLANI (US-20120195994-A1), hereinafter referred to as EL-SIBLANI.
Regarding Claim 1, EL-SIBLANI teaches a method to form a three-dimensional object including a first and a second component from a first and a second solidifiable materials being capable of solidifying upon impingement thereon of electromagnetic radiation (pattern generator 22, Figure(s) 1; is a digital light projector, laser, etc, Paragraph(s) 0053; Stereolithography Apparatus, Paragraph(s) 0072), the method comprising: providing a main digital image of the three dimensional object (control unit supplies image data to pattern generator, Paragraph(s) 0053 and 0066); introducing said first and said second solidifiable material in a first and a second chamber (multiple solidifiable material container assemblies, abstract), respectively; elaborating the main digital image dividing it in a first digital image corresponding to the first component and a second digital image corresponding to the second component (see where the components or parts of three dimensional objects include a first solidifiable material source and a separate second solidifiable material source, Paragraph(s) 0052); associating the first component to the first chamber and the second component to the second chamber (first solidifiable material source and second solidifiable material source, Paragraph(s) 0052); irradiating by means of an electromagnetic source a layer of said first and/or said second solidifiable material (pattern generator 22, Figure(s) 1 and Paragraph(s) 0052-0053, 0066), according to a given pattern (pattern generator, Paragraph(s) 0052 and 0061), in order to selectively solidify the layer of the first and/or the second solidifiable material (solidifiable material assembly selectively provides one or more solidifiable materials to solidification region, Paragraph(s) 0053, 0052 and 0061); repeating the process for a plurality of layers to form the first and the second components of the three dimensional object (series of layers, Paragraph(s) 0062); while repeating the process (repeating the process until the object is built, Paragraph(s) 0062), forming the first and the second components in parallel (Figure(s) 1), by irradiating both chambers at the same time (see where there may be one or more pattern generators that move relative to one another, Paragraph(s) 0052), or (The examiner considers that only one limitation must be met.) by alternating the irradiation from the first to the second chamber and vice versa (Figure(s) 1).  

Regarding Claim 7, EL-SIBLANI teaches the method according to claim 1, further comprising: setting first working parameters of the electromagnetic source applicable when the electromagnetic radiation irradiates the first solidifiable material (Paragraph(s) 0069); setting second working parameters of the electromagnetic source applicable when the electromagnetic radiation irradiates the second solidifiable material (Paragraph(s) 0069); wherein at least one of the first working parameters is different to one of the second working parameters (Paragraph(s) 0069).  

Regarding Claim 8, EL-SIBLANI teaches the method according to one claim 1, further comprising: setting first working parameters of file elaboration applicable to the first digital image (Paragraph(s) 0064 and Paragraph(s) 0066); setting second working  parameters of the file elaboration applicable to the second digital image (Paragraph(s) 0064, 0066, 0069); wherein at least one of the first working parameters is different to one of the second working parameters (Paragraph(s) 0064, 0066, 0069).   

Regarding Claim 9, please see the rejection for Claim 1 and the 35 U.S.C. § 112(b) rejection, above.  

Regarding Claim 10, EL-SIBLANI teaches the method according to claim 1, in which the first and/or the second solidifiable liquid material is a photopolymer resin (Paragraph(s) 0073).  

Regarding Claim 13, please see the rejection for Claim 10 and the 35 U.S.C. § 112(b) rejection, above.  The applicant’s specification states that the fluid substance is “a light-sensitive resin in a liquid or pasty state” (INSTANT SPECIFICATION, Page(s) 1 Paragraph(s) 3-4). The component is described as being a scanned model of the human body (INSTANT SPECIFICATION, Page(s) 3 Paragraph(s) 3-4). One of ordinary skill in the art would interpret this to be a prosthetic or denture, (INSTANT SPECIFICATION, Figure(s) 1).

Regarding Claim 18, EL-SIBLANI teaches the method according to claim 1, further comprising: modifying the main digital image or the first or the second digital image (Paragraph(s) 0066).   

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5 and 11-12 are rejected under 35 U.S.C. § 103 as being unpatentable over EL-SIBLANI. 
Regarding Claim 5, EL-SIBLANI teaches the method according to claim 1, including the steps of further comprising: providing a first and a second platform associated to said first and second chamber (EL-SIBLANI teaches that it is possible to duplicate the build platform 24, Paragraph(s) 0054 “at least one of the build platform 24… the other of the build platform 24”. Each platform is capable of z-axis translation with a motor drive, Figure(s) 1 and Paragraph(s) 0053. Further, the examiner considers that this modification is obvious to duplicate the claimed build platform 24. Please see MPEP 2144.04 VI. B. titled “Duplication of Parts”.” ), respectively, where said first and second three dimensional components or said three dimensional object and said tool are formed layer by layer (layers, Paragraph(s) 0062); moving said first near a bottom of said first or second chamber (at least one of the object build platform, Paragraph(s) 0052; at least one of the build platform 24… with respect to the other of the build platform 24, Paragraph(s) 0054; the build platform 24 is capable of moving up or down, Figure(s) 1; and causes the object 28 to touch the bottom, Figure(s) 2), respectively, in such a way as to arrange it in contact with a layer of said first or said second solidifiable material (abstract and Figure(s) 1-2, 30); moving said layer after irradiation away from said bottom so as to make it emerge from said first or said second solidifiable material (see where the object may be cleaned in a cleaning station, abstract; thus, the object must be removed from the first or second solidifiable material.); redistributing said first or said second solidifiable material in said first or second chamber so as to fill the depression caused by said movement of said layer away from said bottom (see where fill tubes are provided for each material, Paragraph(s) 0071).  

Regarding Claim 11, EL-SIBLANI teaches the method according to claim 5, wherein the step of moving the solidified layer of the first and/or the second solidifiable material includes providing a first and a second platform facing said first and second chamber (EL-SIBLANI teaches that it is possible to duplicate the build platform 24, Paragraph(s) 0054 and Figure(s) 1 “at least one of the build platform 24… the other of the build platform 24”. Further, the examiner considers that this modification is obvious to duplicate the claimed build platform 24. Please see MPEP 2144.04 VI. B. titled “Duplication of Parts”.”), respectively, shifting the position of the first and second platform with respect to the first and second chamber (Figure(s) 1 and Paragraph(s) 0053), respectively.

Regarding Claim 12, EL-SIBLANI teaches the method according to claim 11, wherein the shifting of the first platform is different in value from the shifting of the second platform (EL-SIBLANI teaches that while printing with two different mediums, different scan speeds are required. Please see where the solidifiable material in each chamber behave differently based on the intensity of the electromagnetic radiation, Paragraph(s) 0080. A higher intensity causes solidifiable material 31 to become solidified or partially solidified non-linearly faster, Paragraph(s) 0080. The intensity and exposure time of the pattern generator is dependent on the speed of the build platform 24, Paragraph(s) 0077. Because EL-SIBLANI teaches printing of two different materials, abstract, and notes that these materials require different printing speeds, Paragraph(s) 0080, and motivates the duplication of the build platform 24, Paragraph(s) 0054, EL-SIBLANI teaches that the shifting of the first platform is different in value from the shifting of the second platform. Different printing speeds are required when printing two different curable materials.)

Claim(s) 3 is rejected under 35 U.S.C. § 103 as being unpatentable over EL-SIBLANI in view of VANCRAEN (US-20120116203-A1), hereinafter referred to as VANCRAEN.
Regarding Claim 3, EL-SIBLANI teaches the method according to claim 1, including the steps of further comprising: associating an identifier to the main digital image of the three dimensional object (EL-SIBLANI, see where a different materials are used for each component, abstract and see where STL files are generated, Paragraph(s) 0066); and associating the same identifier to each of the formed first and second components (EL-SIBLANI, see where different materials are used for each component, abstract and see where STL files are generated, Paragraph(s) 0066).
However, EL-SIBLANI does not teach the identifier being a patient name.
In the same field of endeavor, VANCRAEN teaches a stereolithographic method of identifying medical devices with a patient name (VANCREAN, Paragraph(s) 0136 and 0092).	 
EL-SIBLANI and VANCREAN are analogous in the field of stereolithography. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify EL-SIBLANI'(s) printed objects and STL files with VANCREAN'(s) patient name and STL file names, because this allows for the realization of the critical reference through limited markings integrated into the scanned three-dimensional surfaces (VANCREAN, Paragraph(s) 0120). 

Claim(s) 6 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over EL-SIBLANI in view of ZEGARELLI (US-20140011162-A1), hereinafter referred to as ZEGARELLI.
Regarding Claim 6, EL-SIBLANI teaches the method according to claim 1; however, EL-SIBLANI does not teach wherein providing a main digital image or a first digital image of a three dimensional object includes the step of: scanning the three dimensional object (see where the supplied image is formed from STL files, CAD, SLC, CLC slice data files, Paragraph(s) 0066).  
In the same field of endeavor, ZEGARELLI teaches a stereolithographic process for making dentures with scanning devices for a more direct digital record of the topography of the patient’s mouth and splitting the data of the base image into teeth and soft tissues areas of the oral cavity (ZEGARELLI, Paragraph(s) 0063, 0015, and 0017) as well as the following limitation(s): 	 
wherein providing a main digital image or a first digital image of a three dimensional object includes the step of (Paragraph(s) 0015): scanning the three dimensional object (Paragraph(s) 0015).  
EL SIBLANI and ZEGARELLI are analogous in the field of stereolithography. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify EL-SIBLANI'(s) supplied image method with ZEGARELLI'(s) scanning devices, because this allows for more direct digital records of the patient’s mouth (ZEGARELLI, Paragraph(s) 0015). 

Regarding Claim 17, EL-SIBLANI teaches the method according to claim 1; however, EL-SIBLANI does not teach wherein the step of elaborating the main digital image dividing it in a first digital image corresponding to the first component and a second digital image corresponding to the second component comprises: separating in the main digital image volumes having different colors or names to form a plurality of components, one for each color or name respectively; selecting among the plurality of components the first and second component.  
In the same field of endeavor, ZEGARELLI teaches a stereolithographic process for making dentures with scanning devices for a more direct digital record of the topography of the patient’s mouth and splitting the data of the base image into teeth and soft tissues areas of the oral cavity (ZEGARELLI, Paragraph(s) 0063, 0015, and 0017) as well as the following limitation(s): 	
wherein the step of elaborating the main digital image dividing it in a first digital image corresponding to the first component and a second digital image corresponding to the second component comprises (ZEGARELLI, Paragraph(s) 0017-0015): separating in the main digital image volumes having different names to form a plurality of components (ZEGARELLI, Paragraph(s) 0015-0017), one for each name respectively (ZEGARELLI, Paragraph(s) 0015-0017); selecting among the plurality of components the first and second component (ZEGARELLI, Paragraph(s) 0018).  
EL-SIBLANI AND ZEGARELLI are analogous in the field of stereolithography. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify EL-SIBLANI'(s) part component data with ZEGARELLI'(s) logic for separating the teeth and tissue areas of the oral cavity, because this subtractive programming of virtual tissue allows for targeted medicaments of a selected pathology (ZEGARELLI, Paragraph(s) 0051). 

Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ADLER (US-6537052-B1) teaches printing two objects in the same vat (Figure(s) 1). 
KOPELMAN (US-20180116762-A1) teaches a method of identifying a denture with a patient name (Paragraph(s) 0045).
GARCIA (WO-2017108108-A1; attached in file wrapper) teaches a process of printing to a stereolithography machine (Paragraph(s) 0027) with a build chamber receiving a first data set and a second print set is sent to be made with a second build material (Abstract and Paragraph(s) 0065).

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/NAHIDA SULTANA/Primary Examiner, Art Unit 1743